60 N.Y.2d 651 (1983)
General Accident Group, as Subrogee of Mary A. Arnold, Appellant,
v.
Ronald M. Scott, Respondent, et al., Defendant.
Court of Appeals of the State of New York.
Submitted September 12, 1983.
Decided September 15, 1983.
Motion to dismiss appeal taken as of right pursuant to CPLR 5601 (subd [a]) granted and appeal dismissed, with costs and $20 costs of motion, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution. Motion to dismiss appeal taken as of right pursuant to CPLR 5601 (subd [c]) granted and appeal dismissed, with costs and $20 costs of motion, upon the ground that the order appealed from does not grant a new trial or hearing (see Cohen and Karger, Powers of the New York Court of Appeals, § 63, pp 283-284).